Citation Nr: 0822865	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  03-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar arthritis and 
disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from May 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2005 and February 2007 the Board remanded the 
case for further evidentiary development.


FINDING OF FACT

The veteran failed to report for his VA spine examination and 
good cause for his failure to report was not shown.


CONCLUSION OF LAW

Lumbar arthritis and disc disease were not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA
        
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in February 2002.  While the letter provided adequate 
notice with respect to the evidence necessary to establish  a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these elements by letter dated 
in March 2007, prior to the issuance of a Supplemental 
Statement of the Case (SSOC).  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The Board notes that the veteran was scheduled for a VA 
examination, but did not report and good cause is not shown.  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the appeal.  

					Factual Findings 

Service medical records show that in February 1982 the 
veteran sought treatment for pain in his mid back which had 
been ongoing for a week.  He was diagnosed with back muscle 
spasm.  In March 1982 he was treated for upper back pain.  In 
March 1982 he was treated for upper and low back pain.  He 
also complained of numbness in his feet.  Diagnosis included 
lumbar paraspinal muscle spasm with pain.  Furthermore, 
service medical records note that in March 1982 the veteran 
received physical therapy for low back pain.  The May 1982 
discharge examination disclosed that the spine and 
musculoskeletal systems were normal.  Service medical records 
fail to show complaints, diagnoses or treatment for arthritis 
or disc disease.  They also fail to show that arthritis was 
manifest within one year of separation.  

In a June 1985 medical statement it was noted that there had 
been a May 1984 injury, with a low back injury keeping the 
veteran out of work until December 1984.  In January 1985, 
there was an injury while lifting tires and he developed back 
pain.  It was noted in the report that the veteran had 14 
months of back difficulty.  

In April 1994 the veteran was given a diagnosis of 
degenerative disc disease.  An October 2001 MRI noted an 
impression of mild lower spine degenerative osteoarthritis 
and degenerative joint disease to include slight disc space 
narrowing at L4-5 and mild to moderate facet joint arthritis 
L3-4, L5-S1.  

A VA examination of March 2006 noted that the veteran 
reported having low back pain every day constant for the past 
22 years.  He further reported he could not walk two blocks 
because he develops numbness in both feet and legs.  He 
reported sharp pain, stabbing type pain that occasionally 
stings his legs.  His low back pain is 10/10 and gets worse 
with walking and standing.  The examiner noted that he had 
normal gait, and seemed comfortable while sitting in a chair.  
Examination revealed a normal curvature, no deformities, no 
swelling.  Forward flexion was 0 to 80 degrees with pain at 
L4-5 at 80 degrees minus 10 degrees, secondary to pain.  
Extension was from 0 to 30 degrees with pain at L4-5 at 30 
degrees.  Right and left lateral flexion, 0 to 30 degrees 
without pain; and left and right lateral rotation 0 to 40 
degrees without pain.  Active range of motion did not produce 
any weakness, fatigue, or incoordination.  Deep tendon 
reflexes were 1+ and equal bilateral extremities, good 
pinprick sensation, good strength in the lower extremities, 
normal motor skills, no muscle spasm, no muscle trophy, 
negative foot drop bilaterally, straight leg raise at 0 to 70 
degrees without pain.  The diagnosis was lumbar spine strain.  
The examiner opined that the veteran's current low back pain, 
since it was documented in the C-file, is more likely than 
not related to the low back pain he had in the military.  

        	Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a) General. When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

(b) Original or Reopened Claim or Claim for Increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  

					Analysis

When presented with this issue previously, the Board 
determined that a VA examination was necessary to adequately 
evaluate this claim.  An examination and opinion were 
necessary as a medical question was in issue.

The Board also notes that this appeal was remanded in 
February 2007 to afford the veteran a VA examination to 
confirm or rule out disc and lumbar arthritic changes, and if 
confirmed, to determine the etiology of any disc and lumbar 
arthritic changes.  The veteran was scheduled for an 
examination in March 2007 but he did not show up for the 
examination.  Good cause has not been shown.  An original 
claim is defined in 38 C.F.R. § 3.160.  This is not an 
original claim for compensation as there have been prior 
claims for compensation.  As noted above, since the veteran 
failed to show for his scheduled VA examination, his claim is 
denied.  See 38 C.F.R. § 3.655.  

The Board specifically notes that the controlling regulation 
uses the term original claim for compensation, rather than 
original claim for service connection.  


ORDER

Service connection for lumbar arthritis and disc disease is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


